       Case 4:20-cv-00149-SMR-SBJ Document 1 Filed 05/12/20 Page 1 of 77




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF IOWA
                                  CENTRAL DIVISION

VERBIO NORTH AMERICA                                      CASE NO. _____________
CORPORATION,
                                                          Story County Law No.
        Plaintiff,                                        LACV051844

v.

WESTON AND ASSOCIATES, LLC,                               NOTICE OF REMOVAL

        Defendant.


        COMES NOW Defendant, Weston and Associates, LLC, by and through

undersigned counsel, pursuant to 28 U.S.C. § 1441, and hereby removes the above-

captioned case from the Iowa District Court for Story County to the United States District

Court, Southern District of Iowa, Central Division. In support of removal, Defendant

states the following:

     1. This action was originally filed in the Iowa District Court for Story County on

April 14, 2020, and is now pending in that court.

     2. The above-mentioned action is a civil action for breach of contract,

indemnification, and declaratory relief.

     3. The removing party is the sole defendant named in the action.

     4. The action is one of which the United States District Courts are given original

jurisdiction by reason of diversity of citizenship of the parties.
      Case 4:20-cv-00149-SMR-SBJ Document 1 Filed 05/12/20 Page 2 of 77




   5. The amount in controversy in the action, exclusive of interest and costs, exceeds

$75,000.

   6. Defendant accepted service of the Petition and Original Notice on April 30, 2020.

   7. Thirty days have not yet expired since the action became removable to this Court.

   8. At the time of commencement of this action, Plaintiff was a corporation organized

and existing under the laws of the Michigan of Iowa, with a principal place of business in

Livonia, Michigan; at the time of the commencement of this action, Defendant was and

still is a limited liability company organized and existing under the laws of the State of

Ohio, with a principal place of business in Navarre, Ohio.

   9. Based on the Petition and the diverse citizenships of the parties, this Court

therefore has original jurisdiction of this action under 28 U.S.C. § 1332 and, because

defendant is not a citizen or resident of the State of Iowa, in which state this action is

pending, removal of the action to this Court is proper under 28 U.S.C. § 1441(a).

   10. Copies of all pleadings, process, and orders served on removing party in this

action are attached to this notice and marked as Exhibit A.

   11. On the date set forth below, a copy of this notice is being served on plaintiff's

attorney. On the same date, a copy of this notice is being filed with the clerk of the Iowa

District Court for Story County.

   WHEREFORE, for the reasons stated herein, this Court has jurisdiction over this

matter pursuant to 28 U.S.C. § 1332, and removal is proper pursuant to 28 U.S.C. § 1441.

Defendant requests that the above-entitled action be removed from the Iowa District




                                            -2-
           Case 4:20-cv-00149-SMR-SBJ Document 1 Filed 05/12/20 Page 3 of 77




Court for Story County to the United States District Court for the Southern District of

Iowa, Central Division.

                                                   BRADSHAW, FOWLER, PROCTOR & FAIRGRAVE, P.C.



                                                   By:         /s/ Bradley M. Beaman
                                                               Bradley M. Beaman AT0000318
                                                               801 Grand Avenue, Suite 3700
                                                               Des Moines, IA 50309-8004
                                                               Phone: (515) 246-5879
                                                               Fax: (515) 246-5808
                                                               E-Mail: beaman.bradley@bradshawlaw.com

                                                   ATTORNEYS FOR DEFENDANT


Copy to:

Todd M. Lantz
David N. Fautsch
The Weinhardt Law Firm
2600 Grand Avenue
Suite 450
Des Moines, IA 50312
tlantz@weinhardtlaw.com
dfautsch@weinhardtlaw.com


                              CERTIFICATE OF SERVICE
The undersigned hereby certifies that a true copy of the foregoing instrument was served upon
one of the attorneys of record for all parties to the above-entitled cause by serving the same on
such attorney at his/her respective address/fax number as disclosed by the pleadings of record
herein, on the 12th of May, 2020 by:
   U.S. Mail                                FAX
   Hand Delivered                           UPS
   Federal Express                          Other____CM-ECF__________________

/s/ Peggy Rosky




                                                                                -3-
      Case 4:20-cv-00149-SMR-SBJ Document 1 Filed 05/12/20 Page 4 of 77




              IN THE IOWA DISTRICT COURT FOR STORY COUNTY

VERBIO NORTH AMERICA                               LAW NO. LACV051844
CORPORATION,

      Plaintiff,

v.
                                                   ACCEPTANCE OF SERVICE
WESTON AND ASSOCIATES, LLC,

      Defendant.



      I, Bradley M. Beaman, represent the Defendant, Weston and Associates, LLC, and

hereby accept service of the Original Notice and Petition and Jury Demand on the

Defendant’s behalf.


                         BRADSHAW, FOWLER, PROCTOR & FAIRGRAVE, P.C.



                         By:   /s/ Bradley M. Beaman
                               Bradley M. Beaman AT0000318
                               801 Grand Avenue, Suite 3700
                               Des Moines, IA 50309-8004
                               Phone: (515) 246-5879
                               Fax: (515) 246-5808
                               E-Mail: beaman.bradley@bradshawlaw.com

                         ATTORNEYS FOR DEFENDANT




                                                                  EXHIBIT A
           Case 4:20-cv-00149-SMR-SBJ Document 1 Filed 05/12/20 Page 5 of 77




Copy to:

Todd M. Lantz
David N. Fautsch
2600 Grand Avenue
Suite 450
Des Moines, IA 50312
tlantz@weinhardtlaw.com
dfautsch@weinhardtlaw.com


                               CERTIFICATE OF SERVICE
The undersigned hereby certifies that a true copy of the foregoing instrument was served upon
one of the attorneys of record for all parties to the above-entitled cause by serving the same on
such attorney at his/her respective address/fax number as disclosed by the pleadings of record
herein, on the 30th of April, 2020 by:
   U.S. Mail                                FAX
   Hand Delivered                           UPS
   Federal Express                          Other___EDMS___________________

/s/ Peggy Rosky




                                                                                -2-
       Case 4:20-cv-00149-SMR-SBJ Document 1 Filed 05/12/20 Page 6 of 77




                     IN THE IOWA DISTRICT COURT FOR STORY COUNTY


VERBIO NORTH AMERICA                               )         Case No. ________________
CORPORATION,                                       )
                                                   )
     Plaintiff,                                    )
                                                   )      PETITION AND JURY DEMAND
v.                                                 )
                                                   )
WESTON AND ASSOCIATES, LLC,                        )
                                                   )
     Defendant.
                                                   )
                                                   )


           The Plaintiff, Verbio North America Corporation, states the following for its Petition and

Jury Demand:

                             PARTIES, JURISDICTION, AND VENUE

      1.          The Plaintiff, Verbio North America Corporation (“Verbio”), is a Michigan

corporation with its principal place of business in Livonia, Michigan. Verbio owns an industrial

facility in Nevada, Iowa. That facility is the subject of this lawsuit.

      2.          The Defendant, Weston and Associates, LLC (“Weston”), is an Ohio limited

liability company.

      3.          Venue is proper in this Court because the contract between Verbio and Weston

was to be performed in Story County, Iowa. See Iowa Code § 616.7. That contract also

provided that the default dispute resolution procedure was litigation in either the state or federal

court having jurisdiction of this matter in the location of the construction project at issue, which

is in Story County. Since the parties did not otherwise select a dispute resolution procedure in

the contract, the default procedure (litigation) applies to this dispute.

      4.          The amount in controversy exceeds the jurisdictional requirements for this Court.




{02073786.DOC}                                    -1-
       Case 4:20-cv-00149-SMR-SBJ Document 1 Filed 05/12/20 Page 7 of 77




                                   FACTUAL ALLEGATIONS

                                      The Project and Contract

      5.         Verbio owns property in Nevada, Iowa, where it is constructing a Biorefinery

Plant (the “Biorefinery Plant”). When it is complete and operational, the Biorefinery Plant will

use bailed crop residue to produce renewable natural gas and digestate.

      6.         The Biorefinery Plant requires eight 10,000 m3 fermenter tanks (the “Tanks”),

each capable of storing about 2.6 million gallons of liquid.

      7.         Weston holds itself out as an “expert in bolted tank construction” and “a specialty

consultant for both the liquid and dry bulk storage tank industry, offering comprehensive

management solutions from preliminary development, project engineering, procurement, total

project construction services, project commissioning and facility servicing.”

      8.         In late 2018 and early 2019, Weston and Verbio discussed the possibility of

Weston performing services to design, deliver, and assemble the Tanks for the Biorefinery Plant.

Verbio supplied “Technical Specifications,” which included various requirements for

construction of the Tanks and foundations that were important to Verbio.

      9.         On January 22, 2019, after Weston submitted multiple bids, Weston and Verbio

executed a Standard Agreement and General Conditions Between Owner and Vendor (Lump

Sum) for Design Delivery, and Assembly of eight (8) 10,000 m3 fermenter tank including the

foundation and insulation” (the “Contract”). A true and accurate copy of the Contract including

all exhibits thereto is attached as Exhibit A to this Petition.

     10.         Verbio’s Technical Specifications were attached to the Contract and expressly

made part of the Contract upon its execution (per Section 2.3.1 of the Contract). As a part of the

Contract, the Technical Specifications were also part of the “Contract Documents” (as defined in

Section 2.3.4 of the Contract).


{02073786.DOC}                                   -2-
       Case 4:20-cv-00149-SMR-SBJ Document 1 Filed 05/12/20 Page 8 of 77




     11.         Weston’s general responsibilities under the Contract included the provision of all

labor, materials, equipment, and services necessary to complete the “Work” (as defined in the

Contract) in full accord with the Contract Documents and any work reasonably inferable from

the Contract Documents. Weston was further responsible for the supervision and coordination of

the Work, including the construction means, methods, techniques, sequences, and procedures

utilized.

     12.         Weston agreed in the Contract to execute the Work in accordance with the

Contract Documents in a workmanlike manner (per Section 3.5).

     13.         Weston expressly warranted in the Contract that all materials and equipment shall

be new unless otherwise specified, of good quality, in conformance with the Contract

Documents, and free from defective workmanship and materials. Weston further warranted that

the Work would be free from material defects not intrinsic in the design or materials required in

the Contract Documents.

     14.         Verbio delivered a written purchase order on January 22, 2019, thereby

commencing Weston’s performance obligations under the Contract.

     15.         The Contract specified certain deadlines for Weston’s performance. By no later

than March 15, 2019, Weston was responsible for delivering various project documents known

as “First Documentation.”       Also, final completion of Weston’s work, including structural

completion of the Tanks confirmed by a certificate of final completion, was to be achieved no

later than October 31, 2019.

     16.         The Contract contained a lump sum price of $13,400,000.00 subject to any

adjustment for changes in the scope or timing of Weston’s work. The terms of payment were

specified in Exhibit E to the Contract.




{02073786.DOC}                                  -3-
       Case 4:20-cv-00149-SMR-SBJ Document 1 Filed 05/12/20 Page 9 of 77




     17.          To fulfill its requirements under the Contract, Weston engaged various parties,

including a manufacturer for the Tanks, other material suppliers, subcontractors, and a structural

engineer for the foundations.

                           Inexcusable Delays in its Contract Performance

     18.          Weston did not deliver the required project documentation (First Documentation)

until May 21, 2019, which was over two months after the contractual deadline.

     19.          With the First Documentation, Weston produced a schedule projecting completion

of its work on February 29, 2020, which was four months after the contractual deadline.

     20.          Weston did not execute a contract with foundation subcontractor (Woodruff

Construction) until June 2019, nearly five months after the Contract was finalized.

     21.          As of October 31, 2019, which was the deadline in the Contract for final

completion of Weston’s work, Weston, through its subcontractors, had just recently finished

installing the Tank foundations and had partially constructed only two of the Tanks.

     22.          Paragraph 6.3.1 allowed Weston to provide written notice to Verbio if it

encountered delays for any reason and request an extension of the time to perform under the

Contract. With one limited exception, Weston never utilized that process. Thus, all other delays

were unjustified and Weston’s responsibility.

     23.          Section 6.5 of the Contract established liquidated damages owed to Verbio due to

Weston’s delays:

           6.5.1 FINAL COMPLETION Liquidated damages based on the Final
           Completion date shall apply.

           6.5.2 Owner will suffer damages which are difficult to determine and accurately
           specify if the Final Completion date, as may be amended by subsequent Change
           Order, is not attained. Vendor shall pay Owner 0.15% of the Contract Price as
           liquidated damages and not as a penalty for each Day that Final Completion
           extends beyond the Final Completion Date. The liquidated damages are limited
           up to 5% of the contract price.


{02073786.DOC}                                  -4-
      Case 4:20-cv-00149-SMR-SBJ Document 1 Filed 05/12/20 Page 10 of 77




           6.5.3 The FIRST DOCUMENTATION in accordance to 6.1.2 is also part of
           liquidated damages. The FIRST DOCUMENTATION shall be delivered
           electronically to the Owner based under the conditions that the soil report will be
           provided until February 21.

     24.          Per Section 6.5.2, the liquidated damages for Weston’s delay were $20,100 per

day up to a maximum of $670,000 (33 1/3 days).

     25.          Weston failed to deliver the First Documentation by March 15, 2019 and further

failed to perform its contractual responsibilities to final completion by October 31, 2019.

Accordingly, Weston owes liquidated damages totaling $670,000.

     26.          Additionally, Section 6.4 of the Contract states in part: “If [Weston] causes delay

in the completion of the Work, [Verbio] shall be entitled to recover its additional costs …”

Verbio has suffered and will continue to suffer additional costs as a direct result of Weston’s

inexcusable delay in performing under the Contract.

                                            Increased Costs

     27.          Weston also made several inexcusable errors related to the cost of the work that it

agreed to perform, and Verbio ultimately suffered damages as a consequence.

     28.          One error related to the concrete foundations for the Tanks. As part of the

Contract, Weston agreed to obtain the necessary design and construction services to build

concrete foundations that satisfied Verbio’s Technical Specifications.

     29.          Verbio’s Technical Specifications clarified a maximum crack width limitation of

0.15 mm. That limitation is important to avoid leaks, which can result in environmental hazards,

environmental liabilities, and major repairs that disrupt the Biorefinery Plant operations.

     30.          Weston engaged a structural engineer to provide a preliminary foundation

drawing, which evidently Weston used for its bid. The structural engineer later provided a

foundation drawing for construction purposes. However, neither the preliminary drawing nor the



{02073786.DOC}                                    -5-
      Case 4:20-cv-00149-SMR-SBJ Document 1 Filed 05/12/20 Page 11 of 77




first construction drawing satisfied Verbio’s Technical Specifications, particularly the 0.15 mm

crack width limitation.

     31.         In April 2019, after Weston’s structural engineer revised the foundation drawings

– but still had not provided calculations to show that the revised drawings would satisfy the crack

width limitation – Weston delivered Change Order #1 requesting an additional $1,693,292.00 for

labor and materials to install the foundations that met Verbio’s Technical Specifications (part of

the Contract Documents).

     32.         On May 1, 2019, pursuant to Section 8.2 of the Contract, Verbio issued Interim

Directive #1 to Weston, which directed Weston to continue working and to procure the materials

and installation of the foundations that were necessary to meet Verbio’s Technical

Specifications. At the same time, Verbio requested a written document pursuant to Section 8.4

of the Contract explaining why Weston believed that there was a change in work scope

compared to the Contract. Weston never provided that written explanation for Change Order #1.

     33.         A second error that increased Verbio’s costs resulted from Weston’s failure to

communicate certain Tank specifications to the Tank manufacturer, Permastore.

     34.         Before executing the Contract, Weston and Verbio discussed how the Tanks could

be constructed with an opening for a Bobcat machine to enter and exit. Weston represented that

such openings were standard on the Tanks.

     35.         After the first construction drawings were issued, Verbio asked Weston in writing

that the Tanks be adjusted to allow a Bobcat opening. Weston replied this adjustment was “no

problem.” Weston also explained that the Bobcat opening would be shown on the assembly

drawings.




{02073786.DOC}                                  -6-
      Case 4:20-cv-00149-SMR-SBJ Document 1 Filed 05/12/20 Page 12 of 77




     36.          Weston was solely responsible for communications with Permastore. As such, it

was Weston’s exclusive responsibility to communicate with Permastore about Verbio’s

specifications.

     37.          Weston failed to notify Permastore about the need for a Bobcat opening. Weston

also failed to notify Permastore about the location of brackets on the exterior of the Tanks even

though the brackets were contained in the Technical Specifications.

     38.          Verbio ultimately incurred additional costs due to Weston’s failure to inform

Permastore about the requirements that the parties discussed, that Weston represented were

“standard,” and that were expressly included in the Contract Documents. The total additional

costs for Verbio were $472,996, not including the additional labor costs involved in these items.

                                            Defective Work

     39.          In October 2019, while the first two Tanks (known as 4.1 and 4.2) were under

construction, Verbio identified quality issues with the glass panels that Weston obtained and was

installing. Verbio promptly provided written notice of the quality concerns and photographs to

Weston.

     40.          Further investigation in October 2019 revealed several major defects in Weston’s

construction of Tanks 4.1 and 4.2:

                  a.      There were hundreds of fractures on the inside of glass panels that

                       comprised the walls of Tanks 4.1 and 4.2 and the roof of Tank 4.1 (Weston

                       had not started on the roof of Tank 4.2 at the time of the investigation). The

                       fractures were caused because Weston, through its employees or its

                       subcontractor’s employees, failed to use measured and proper torque settings

                       and did not apply adequate sealant when tightening bolts to secure the glass




{02073786.DOC}                                    -7-
      Case 4:20-cv-00149-SMR-SBJ Document 1 Filed 05/12/20 Page 13 of 77




                      panels. These errors violated the Permastore construction manual for the

                      Tanks.

                 b.      Some of the glass panels were rusted and deteriorated due to incorrect

                      storage of the panels onsite. Per Section 3.12.2.2 of the Contract, Weston was

                      responsible for proper delivery, handling, application, storage, removal, and

                      disposal of all materials and substances brought to the worksite.

                 c.      Weston installed the roof of Tank 4.1 incorrectly.               Permastore’s

                      construction manual required installation of panels from the perimeter to the

                      center, but Weston had installed the roof panels from the center to the

                      perimeter. Consequently, the roof panels did not overlap correctly and needed

                      to be dismantled, cleaned, repaired, and reinstalled.

                 d.      Tank 4.1 was constructed at the wrong orientation. It was turned 90

                      degrees from the orientation shown in the site drawings.

     41.         On October 23, 2019, representatives of Verbio, Weston, and Permastore met to

discuss these defects in Weston’s work and how they would be corrected. After the meeting,

Weston confirmed the accuracy of meeting minutes detailing these defects, and Weston agreed to

take several actions to correct the defects.

     42.         Also at the October 23 meeting, Weston and Verbio discussed the need for a cold

weather plan, which would not have been necessary if Weston had complied with the

performance deadlines in the Contract. Verbio wanted to ensure the sealant used in the Tank

construction was applied in accordance with the sealant manufacturer’s requirements as to the

ambient air temperature and the surface temperature of the glass panels to allow proper curing of

the sealant. Weston agreed to propose a cold weather plan that Verbio would need to approve.




{02073786.DOC}                                    -8-
      Case 4:20-cv-00149-SMR-SBJ Document 1 Filed 05/12/20 Page 14 of 77




     43.         Weston proposed a procedure for heating up the sealant and panels, but Weston’s

proposal did not meet the sealant manufacturer’s temperature requirements for proper curing. In

fact, Weston rejected the sealant manufacturer’s cure-time requirement. However, if the sealant

was not installed in conformance with the sealant manufacturer’s requirements, it would have

eliminated all warranties from the sealant manufacturer. Verbio understandably was not willing

to sacrifice those warranties, so it rejected Weston’s proposed cold weather plan.

                                        Worksite Fatality

     44.         On November 14, 2019, Verbio notified Weston that its proposed cold weather

plan was unacceptable. In response, Weston and its tank construction subcontractor began

demobilizing from the work site without Verbio’s authorization.

     45.         As part of the demobilization, Weston and/or one of its subcontractors began

disconnecting and removing jacks that were used as temporary supports for components of the

Tanks.

     46.         Unfortunately, Weston and/or its subcontractor was extremely careless in how it

removed the jacks supporting one of the Tank components. As a direct and proximate result of

that failure to use reasonable care, a substantial Tank component fell on an employee of one of

Weston’s subcontractors, killing him.

     47.         Verbio was not involved in or responsible for the demobilization efforts by

Weston and its subcontractor.

     48.         The work site fatality led to a suspension in the erection of the Tanks and a

lengthy and involved investigation by the Occupational Safety and Health Administration

(“OSHA”). Verbio reasonably incurred costs, including professional fees charged by lawyers

and engineers, in order to respond to the OSHA investigation.




{02073786.DOC}                                 -9-
      Case 4:20-cv-00149-SMR-SBJ Document 1 Filed 05/12/20 Page 15 of 77




                                       Weston’s Termination

     49.         On November 27, 2019, Verbio sent Weston a Notice of Default pursuant to

Section 11.2 of the Contract. Verbio identified numerous material breaches of the Contract,

including Weston’s defective work, Weston’s inexcusable delay, Weston’s failure to relay

Verbio’s specifications to Permastore, Weston’s error that led to Change Order #1, and Weston’s

failure to use reasonable care that led to the work site fatality. Verbio demanded that Weston

cure its violations of the Contract

     50.         In early December 2019, Weston responded to the Notice of Default by

erroneously denying that it was responsible for any Contract violation. For instance, Weston

denied that any work was defective, contrary its agreement with the minutes from the October

23, 2019 meeting wherein numerous defects were identified. Weston also denied responsibility

for delaying the project, even though it had partially constructed only two of the Tanks.

     51.         On December 5, 2019, Verbio sent a second Notice of Default pursuant to Section

11.2.1 of the Contract. In that document, Verbio reminded Weston if its obligation to continue

performing work during the dispute resolution procedure.           As of that date, Weston had

abandoned the work site and failed to complete any corrective action to address its prior

defective work.

     52.         On December 10, 2019, Verbio provided written notice that it was terminating

Weston for default pursuant to Section 11.3.1 of the Contract.

     53.         Section 11.3.1 of the Contract allows that if Weston is terminated for default and

“[i]f [Verbio’s] costs arising out of [Weston’s] failure to cure, including the costs of completing

the Work and reasonable attorneys’ fees, exceed the unpaid Contract Price, [Weston] shall be

liable to [Verbio] for such excess costs.”




{02073786.DOC}                                 - 10 -
      Case 4:20-cv-00149-SMR-SBJ Document 1 Filed 05/12/20 Page 16 of 77




     54.         Verbio has made reasonable efforts to mitigate its damages and complete all the

work within Weston’s scope under the Contract. However, the total cost of completing Weston’s

work is now expected to greatly exceed $13,400,000 plus the one change order approved prior to

Weston’s termination ($153,134.50). The additional cost, which is currently estimated at least

$2.5 million, is an injury to Verbio and is recoverable under Section 11.3.1 of the Contract.

                                   Weston’s Claims to Payment

     55.         Exhibit E to the Contract outlined 44 payments that would be due upon certain

milestones in Weston’s performance.

     56.         The first payment, which equaled 10% of the Contract price ($1,340,000), was to

be used as a retainer and would be payed after final completion of Weston’s work, according to

Exhibit E to the Contract. Half of that amount would be due to Weston upon delivery and

verification of the documentation that the work was complete, and the other half would be due to

Weston at the conclusion of a five-year warranty period. This 10% retainer was included in the

payment schedule in lieu of requiring a performance bond from Weston.

     57.         Weston never earned the 10% retainer amount because it did not complete the

project. Indeed, Weston seemingly acknowledged this fact, since it never issued an invoice or

submitted a pay application to Verbio for the retainer.

     58.         On February 7, 2020, Weston filed a mechanics lien (MLNR Number 021472-0)

on the Biorefinery Plant, erroneously claiming that it was owed the entire 10% retainer

($1,340,000).

     59.         Weston’s mechanics lien also erroneously claimed that it was owed

$1,484,733.32 for the installation of the last four foundations at the Biorefinery Plant. However,

Weston was not due those sums, and even if it was, Verbio was justified in withholding payment

pursuant to Section 11.2.2 of the Contract.


{02073786.DOC}                                 - 11 -
      Case 4:20-cv-00149-SMR-SBJ Document 1 Filed 05/12/20 Page 17 of 77




     60.         Weston was not due payment for the last four foundations because Verbio paid

the foundation subcontractor directly for that work in January 2020, after Weston’s termination.

In total, Verbio paid $1,672,498.90 to the foundation subcontractor, which included charges for

the last four foundations (i.e., the work for which Weston filed a mechanics lien), and nearly

$300,000 in retainage that Weston withheld from the foundation subcontractor.

                                            Sunbelt Lien

     61.         In January 2020, a separate vendor, Sunbelt Rentals, Inc. (“Sunbelt”), filed a

mechanics lien on the Biorefinery Plant. Sunbelt claims to have supplied equipment to one of

Weston’s subcontractors, and it claims to be owed $17,383.75 for unpaid equipment rental

charges. Verbio never received any demand for payment from Sunbelt. The Sunbelt lien is

properly the responsibility of Weston.

                       COUNT I – BREACH OF WRITTEN CONTRACT

     62.         Verbio incorporates the above allegations as though set forth fully here.

     63.         The Contract is a valid and enforceable contract.

     64.         At all relevant times, Verbio performed its obligations under the Contract, except

those obligations that were excused as a result of Weston’s breach.

     65.         Weston materially breached the Contract and Verbio incurred damages as a result

of Weston’s breach of its obligations. Among other things, Weston inexcusably delayed its work

and caused Verbio to incur additional costs; Weston’s work was defective and required

correction; Weston failed to communicate Verbio’s specifications to Permastore; Weston

incorrectly charged Verbio for additional costs resulting from Weston’s error in determining the

cost of the foundations that would satisfy Verbio’s Technical Specifications; and Weston failed

to use reasonable care to protect the safety of a subcontractor’s personnel during an unauthorized

demobilization.


{02073786.DOC}                                  - 12 -
      Case 4:20-cv-00149-SMR-SBJ Document 1 Filed 05/12/20 Page 18 of 77




     66.         Given Weston’s failure to cure its many violations of the Contract, Verbio

justifiably terminated Weston for default. As such, under the express terms of the Contract and

under Iowa contract law, Weston is responsible for the total additional cost of completing its

scope of work.

     67.         Verbio has been damaged and will continue to incur damages as a result of

Weston’s breaches of the Contract and Weston’s breach of its express warranties in an amount to

be proven at trial.

     68.         Furthermore, Section 12.3.3 provides that the costs of litigation and reasonable

attorneys’ fees shall be borne by the non-prevailing party, as determined by the adjudicator of the

dispute. Accordingly, Verbio seeks to recover from Weston the expenses associated with this

action and Verbio’s reasonable attorneys’ fees.

        WHEREFORE, the Plaintiff, Verbio North America Corporation, prays that the Court

enter a judgment in its favor and against the Defendant, Weston and Associates, LLC, for an

amount to be determined at trial, plus interest, taxable costs, reasonable attorney fees, and other

expenses associated with this action.

                                COUNT II – INDEMNIFICATION

     69.         Verbio incorporates the above allegations as though set forth fully here.

     70.         Under Article 10 of the Contract and under Iowa law, Weston is responsible for

indemnifying Verbio for all damages resulting from Weston’s breach of its contractual

obligations.

           WHEREFORE, the Plaintiff, Verbio North America Corporation, prays that the Court

enter a judgment in its favor and against the Defendant, Weston and Associates, LLC, for an

amount to be determined at trial, plus interest, taxable costs, reasonable attorney fees, and other

expenses associated with this action.


{02073786.DOC}                                  - 13 -
      Case 4:20-cv-00149-SMR-SBJ Document 1 Filed 05/12/20 Page 19 of 77




                            COUNT III – DECLARATORY RELIEF

     71.         Verbio incorporates the above allegations as though set forth fully here.

     72.         Verbio seeks a declaration pursuant to Iowa Code § 572.24 that Weston’s

mechanics lien (MNLR Number 021472-0) is invalid, unenforceable, frivolous, or valid only for

a lesser amount.

        WHEREFORE, the Plaintiff, Verbio North America Corporation, prays that the Court

enter a judgment providing a declaration that Mechanics Lien MNLR Number 021472-0 is

invalid, unenforceable, frivolous, or valid only for a lesser amount and submit the ruling to the

Secretary of State for posting to the MNLR internet site, and for costs and interests and other

relief as the Court deems just and appropriate.

                                          JURY DEMAND

     73.         Verbio hereby demands a trial by jury on all issues triable as of right.



                                                THE WEINHARDT LAW FIRM

                                                By /s/ Todd M. Lantz_________________________
                                                  Todd M. Lantz                    AT0010162
                                                  David N. Fautsch                 AT0013223
                                                  2600 Grand Avenue, Suite 450
                                                  Des Moines, IA 50312
                                                  Telephone: (515) 244-3100
                                                  E-mail: tlantz@weinhardtlaw.com
                                                    dfautsch@weinhardtlaw.com

                                                ATTORNEYS FOR VERBIO NORTH AMERICA
                                                  CORPORATION




{02073786.DOC}                                   - 14 -
Case 4:20-cv-00149-SMR-SBJ Document 1 Filed 05/12/20 Page 20 of 77




    EXHIBIT
               exhibitsticker.com




        A
Case 4:20-cv-00149-SMR-SBJ Document 1 Filed 05/12/20 Page 21 of 77
Case 4:20-cv-00149-SMR-SBJ Document 1 Filed 05/12/20 Page 22 of 77
Case 4:20-cv-00149-SMR-SBJ Document 1 Filed 05/12/20 Page 23 of 77
Case 4:20-cv-00149-SMR-SBJ Document 1 Filed 05/12/20 Page 24 of 77
Case 4:20-cv-00149-SMR-SBJ Document 1 Filed 05/12/20 Page 25 of 77
Case 4:20-cv-00149-SMR-SBJ Document 1 Filed 05/12/20 Page 26 of 77
Case 4:20-cv-00149-SMR-SBJ Document 1 Filed 05/12/20 Page 27 of 77
Case 4:20-cv-00149-SMR-SBJ Document 1 Filed 05/12/20 Page 28 of 77
Case 4:20-cv-00149-SMR-SBJ Document 1 Filed 05/12/20 Page 29 of 77
Case 4:20-cv-00149-SMR-SBJ Document 1 Filed 05/12/20 Page 30 of 77
Case 4:20-cv-00149-SMR-SBJ Document 1 Filed 05/12/20 Page 31 of 77
Case 4:20-cv-00149-SMR-SBJ Document 1 Filed 05/12/20 Page 32 of 77
Case 4:20-cv-00149-SMR-SBJ Document 1 Filed 05/12/20 Page 33 of 77
Case 4:20-cv-00149-SMR-SBJ Document 1 Filed 05/12/20 Page 34 of 77
Case 4:20-cv-00149-SMR-SBJ Document 1 Filed 05/12/20 Page 35 of 77
Case 4:20-cv-00149-SMR-SBJ Document 1 Filed 05/12/20 Page 36 of 77
Case 4:20-cv-00149-SMR-SBJ Document 1 Filed 05/12/20 Page 37 of 77
Case 4:20-cv-00149-SMR-SBJ Document 1 Filed 05/12/20 Page 38 of 77
Case 4:20-cv-00149-SMR-SBJ Document 1 Filed 05/12/20 Page 39 of 77
Case 4:20-cv-00149-SMR-SBJ Document 1 Filed 05/12/20 Page 40 of 77
Case 4:20-cv-00149-SMR-SBJ Document 1 Filed 05/12/20 Page 41 of 77
Case 4:20-cv-00149-SMR-SBJ Document 1 Filed 05/12/20 Page 42 of 77
Case 4:20-cv-00149-SMR-SBJ Document 1 Filed 05/12/20 Page 43 of 77
Case 4:20-cv-00149-SMR-SBJ Document 1 Filed 05/12/20 Page 44 of 77
Case 4:20-cv-00149-SMR-SBJ Document 1 Filed 05/12/20 Page 45 of 77
Case 4:20-cv-00149-SMR-SBJ Document 1 Filed 05/12/20 Page 46 of 77
Case 4:20-cv-00149-SMR-SBJ Document 1 Filed 05/12/20 Page 47 of 77
Case 4:20-cv-00149-SMR-SBJ Document 1 Filed 05/12/20 Page 48 of 77
Case 4:20-cv-00149-SMR-SBJ Document 1 Filed 05/12/20 Page 49 of 77
Case 4:20-cv-00149-SMR-SBJ Document 1 Filed 05/12/20 Page 50 of 77
Case 4:20-cv-00149-SMR-SBJ Document 1 Filed 05/12/20 Page 51 of 77
Case 4:20-cv-00149-SMR-SBJ Document 1 Filed 05/12/20 Page 52 of 77
Case 4:20-cv-00149-SMR-SBJ Document 1 Filed 05/12/20 Page 53 of 77
Case 4:20-cv-00149-SMR-SBJ Document 1 Filed 05/12/20 Page 54 of 77
Case 4:20-cv-00149-SMR-SBJ Document 1 Filed 05/12/20 Page 55 of 77
Case 4:20-cv-00149-SMR-SBJ Document 1 Filed 05/12/20 Page 56 of 77
Case 4:20-cv-00149-SMR-SBJ Document 1 Filed 05/12/20 Page 57 of 77
Case 4:20-cv-00149-SMR-SBJ Document 1 Filed 05/12/20 Page 58 of 77
Case 4:20-cv-00149-SMR-SBJ Document 1 Filed 05/12/20 Page 59 of 77
Case 4:20-cv-00149-SMR-SBJ Document 1 Filed 05/12/20 Page 60 of 77
Case 4:20-cv-00149-SMR-SBJ Document 1 Filed 05/12/20 Page 61 of 77
Case 4:20-cv-00149-SMR-SBJ Document 1 Filed 05/12/20 Page 62 of 77
Case 4:20-cv-00149-SMR-SBJ Document 1 Filed 05/12/20 Page 63 of 77
Case 4:20-cv-00149-SMR-SBJ Document 1 Filed 05/12/20 Page 64 of 77
Case 4:20-cv-00149-SMR-SBJ Document 1 Filed 05/12/20 Page 65 of 77
Case 4:20-cv-00149-SMR-SBJ Document 1 Filed 05/12/20 Page 66 of 77
Case 4:20-cv-00149-SMR-SBJ Document 1 Filed 05/12/20 Page 67 of 77
Case 4:20-cv-00149-SMR-SBJ Document 1 Filed 05/12/20 Page 68 of 77
Case 4:20-cv-00149-SMR-SBJ Document 1 Filed 05/12/20 Page 69 of 77
Case 4:20-cv-00149-SMR-SBJ Document 1 Filed 05/12/20 Page 70 of 77
Case 4:20-cv-00149-SMR-SBJ Document 1 Filed 05/12/20 Page 71 of 77
Case 4:20-cv-00149-SMR-SBJ Document 1 Filed 05/12/20 Page 72 of 77
Case 4:20-cv-00149-SMR-SBJ Document 1 Filed 05/12/20 Page 73 of 77
Case 4:20-cv-00149-SMR-SBJ Document 1 Filed 05/12/20 Page 74 of 77
Case 4:20-cv-00149-SMR-SBJ Document 1 Filed 05/12/20 Page 75 of 77
      Case 4:20-cv-00149-SMR-SBJ Document 1 Filed 05/12/20 Page 76 of 77
                  E-FILED 2020 APR 14 2:45 PM STORY - CLERK OF DISTRICT COURT




                    IN THE IOWA DISTRICT COURT FOR STORY COUNTY


VERBIO NORTH AMERICA                             )
CORPORATION,                                     )
                                                 )          Case No. ________________
     Plaintiff,                                  )
                                                 )
v.                                               )
                                                 )              ORIGINAL NOTICE
WESTON AND ASSOCIATES, LLC,                      )
                                                 )
     Defendant.
                                                 )
                                                 )

TO: WESTON AND ASSOCIATES, LLC.
        You are notified that a petition has been filed in the office of the clerk of this court
naming you as a defendant in this action. A copy of the petition (and any documents filed with
it) is attached to this notice. The name and address of the attorneys for the plaintiff are Todd M.
Lantz and David N. Fautsch, The Weinhardt Law Firm, 2600 Grand Avenue, Suite 450, Des
Moines, Iowa 50312. The attorneys’ phone number is 515-244-3100; facsimile number 515-
288-0407.
        You must serve a motion or answer within 20 days after service of this original notice
upon you, and within a reasonable time thereafter, file your motion or answer with the Clerk of
Court for Story County, at the county courthouse in Nevada, Iowa. If you do not, judgment by
default may be rendered against you for the relief demanded in the petition.
        If you require the assistance of auxiliary aids or services to participate in court because of
a disability, immediately call your district ADA coordinator at 641-421-0990. (If you are
hearing impaired, call Relay Iowa TTY at 1-800-735-2943).


                                               __________________________________________
(SEAL)                                          Story County Clerk of Court
                                               Story County Courthouse
                                                Nevada, IA 50201
IMPORTANT: YOU ARE ADVISED TO SEEK LEGAL ADVICE AT ONCE TO PROTECT YOUR INTERESTS




{02073786.DOC}                                  -1-
   Case 4:20-cv-00149-SMR-SBJ Document 1 Filed 05/12/20 Page 77 of 77
                 E-FILED 2020 APR 14 2:53 PM STORY - CLERK OF DISTRICT COURT




STATE OF IOWA JUDICIARY                                                      Case No.   LACV051844
                                                                             County     Story
Case Title    VERBIO NORTH AMERICA CORP VS WESTON & ASSOC

    THIS CASE HAS BEEN FILED IN A COUNTY THAT USES ELECTRONIC FILING.
Therefore, unless the attached Petition and Original Notice contains a hearing date for your appearance, or unless you obtain an
exemption from the court, you must file your Appearance and Answer electronically.

You must register through the Iowa Judicial Branch website at http://www.iowacourts.state.ia.us/Efile and obtain a log in and
password for the purposes of filing and viewing documents on your case and of receiving service and notices from the court.

FOR GENERAL RULES AND INFORMATION ON ELECTRONIC FILING, REFER TO THE IOWA COURT RULES CHAPTER
16 PERTAINING TO THE USE OF THE ELECTRONIC DOCUMENT MANAGEMENT SYSTEM:
http://www.iowacourts.state.ia.us/Efile

FOR COURT RULES ON PROTECTION OF PERSONAL PRIVACY IN COURT FILINGS, REFER TO DIVISION VI OF IOWA
COURT RULES CHAPTER 16: http://www.iowacourts.state.ia.us/Efile




Scheduled Hearing:




If you require the assistance of auxiliary aids or services to participate in court because of a disability, immediately call your district
ADA coordinator at (641) 421-0990 . (If you are hearing impaired, call Relay Iowa TTY at 1-800-735-2942.)

Date Issued    04/14/2020 02:53:44 PM




District Clerk of Story                      County

/s/ Dorian Myhre
